Certain members of the society applied to set aside an election of officers, held on July 20, 1938, for fraud and irregularity, under the provisions of section 25 of the General Corporation Law. This is the second election that has been set aside by the courts within the past *816year (See 254 App. Div. 753) on the ground of fraud and irregularity in the conduct thereof. The decision at Special Term, which we accept, shows that the election, the subject of this appeal, was conducted fraudulently. The order directed, in substance, that all of the offices filled at that election be declared vacant. We think the controversy relates only to the office of president. It was established that according to the customs of the society in prior elections the ballot box had been sealed and that the voting was held in the lodge room where it was a simple matter to cast a secret ballot. It is charged and found that at this election the ballot box was in a separate room and was tampered with. At the election ordered to be held there should be no opportunity for a repetition of such conduct. A failure to obey the order of the court will subject those who are disobedient to punishment for contempt. We reserve the question of the power of the court to supervise a new election to await further developments. Order modified by limiting the new election to the office of president; by adding to the fourth ordering paragraph after the words “ ballot box ” the words “ such election meeting to be held in the lodge room under conditions so that the voter may cast his ballot secretly and without observation by others; ” and that the last three ordering paragraphs be struck out. As so modified the order is affirmed, without costs. Lazansky, P. J., Davis, Johnston, Adel and Close, JJ., concur. Settle order on one day’s notice, at which time a date will be fixed for holding the election.